      Case 1:18-cv-11786-ALC-BCM Document 31 Filed 08/19/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                            8/19/20
N.S., on behalf of himself and his minor child,
K.S.,
                                                     18-CV-11786 (ALC) (BCM)
               Plaintiff,
       -against-                                     ORDER
NYC DEPARTMENT OF EDUCATION, et al.
               Defendants.

BARBARA MOSES, United States Magistrate Judge.

       Due to a conflict on the Court's calendar, the status conference scheduled for September

17, 2020, at 10:00 a.m. is ADJOURNED to September 21, 2020, at 11:00 a.m. The parties shall

submit their joint status letter, pursuant to the Court's December 11, 2019 Order (Dkt. No. 22),

no later than September 14, 2020.

Dated: New York, New York
       August 19, 2020
                                             SO ORDERED.



                                             ________________________________
                                             BARBARA MOSES
                                             United States Magistrate Judge
